GIEGERICH, J.
[1, 2] So far as plaintiff seeks to compel the defendant to specify the facts relative to certain defenses which it has pleaded the application must be denied, because it calls for evidence. As was said by the court in Dwyer v. Slattery, 118 App. Div. 345, 346, 103 N. Y. Supp. 433:
“It is not the office of a bill of particulars to expose to his adversary the evidence of the party giving it. The purpose of such a bill is to amplify the pleadings, and to indicate with more particularity than is ordinarily required in a formal plea the nature of the claim made, in order that surprise upon the trial may be avoided, and that the issues may be more intelligently met. Slingerland v. Corwin, 105 App. Div. 310 [93 N. Y. Supp. 953].”
*833The third item of the demand will be granted to the extent of requiring the defendant to furnish the name or names of the persons who are claimed to have caused or contributed to the accident, but the motion in all other respects is denied, with $10 costs, to abide the event. Settle order'on notice. , ■